      Case 5:20-cv-01150-ACA-JHE Document 14 Filed 04/07/21 Page 1 of 2                    FILED
                                                                                  2021 Apr-07 AM 11:21
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

RYAN ANTHONY BROCATO,                      )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No.: 5:20-cv-01150-ACA-JHE
                                           )
GOVERNOR KAY IVEY, et al.,                 )
                                           )
       Defendants.                         )

                                      ORDER
      After screening Plaintiff Ryan Anthony Brocato’s amended complaint, as

required by 28 U.S.C. § 1915A(b), the magistrate judge entered a report

recommending that the court dismiss all of the claims except the COVID-19-related

deliberate indifference claim asserted against Defendants Jefferson Dunn, Scarlette

Robinson, Deborah Toney, and William Streeter. (Doc. 13). The magistrate judge

further recommended the court refer the remaining claim back to him for further

proceedings. (Id. at 12). Although the magistrate judge advised Mr. Brocato of his

right to file specific written objections within fourteen days, the court has received

no objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation.                 The court
     Case 5:20-cv-01150-ACA-JHE Document 14 Filed 04/07/21 Page 2 of 2




DISMISSES Mr. Brocato’s claims against Defendants Kay Ivey and the Alabama

Department of Corrections WITHOUT PREJUDICE. The court DISMISSES all

of Mr. Brocato’s claims against Commissioner Dunn and Wardens Robinson,

Toney, and Streeter except his claim of COVID-19-related deliberate indifference

WITHOUT PREJUDICE. The court REFERS the COVID-19-related deliberate

indifference claim to the magistrate judge for further proceedings.

      DONE and ORDERED this April 7, 2021.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         2
